Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 13-14, 16-17, 19, 22, 24, 39-40 and 44-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton et al (20140160231).
In regard to claim 1 Middleton discloses a device comprising:
an image sensor (Middleton Fig. 3b and par. 31 note image sensors 113a-e);
an array of optical channels, each optical channel comprising an optic for projecting a partial field of view of a total field of view onto an image sensor area of the image sensor, a first optical channel of the array of being configured to image a first partial field of view of the total field of view and a 
a calculating unit configured to acquire image information of the first and second partial fields of view on the basis of the imaged partial fields of view, and to acquire image information of the total field of view, and to combine the image information of the partial fields of view with the image information of the total field of view so as to generate combine image information of the total field of view (Middleton Fig. 4 and pars. 37-41 note merging captured images of a lower density, total field of view image, with higher density images to generate a combined image);
wherein the device is configured to acquire the image information of the total field of view comprising a first degree of scanning, and to acquire the image information of the first or second partial field of view comprising a second degree of scanning, which is larger than the first degree of scanning and to provide the combine image information of the total field of view comprising a third degree of scanning larger than the first degree of scanning; or wherein the calculating unit is configured to subdivide the image information of the total field of view and the image information of the partial fields of view into image blocks and to associate, block by block, image information, which is comprised by a first image block of the total field of view, with matching image information of a second image block of the first or second partial fields of view so as to increase, by combining the first and second image blocks, a degree of scanning of the image information of the total field of view in the combined image (Middleton Fig. 4 and pars 37-41 note partial images capturing higher density ‘larger degree of scanning’ images and merging the higher density partial images with the lower density total field of view image to form a merged image with a mixed, third degree of scanning). 


In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Middleton further discloses that the image information of the total field of view comprises the first degree of scanning wherein the second degree of scanning is at least 30% larger, along first and second image directions than the first degree of scanning (Middleton par. 29 note each image sensor is of the same type and model, further note Figs. 3a and 4 and par. 31 the pixel density of the total field of view image with low first pixel density or ‘degree of scanning’ is roughly ¼ of the pixel density of the partial images with the higher pixel density or second ‘degree of scanning’ which is about 400% larger and thus is at least 30% larger). 
In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Middleton further discloses that the calculating unit is configured to perform stitching of the image information of the partial fields of view on the basis of the image information of the total field of view (Middleton par. 41 note operations performed to merge (stitch) partial images and the total field of view images). 
In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Middleton further discloses a supplementation device configured to be coupled to a camera so as to acquire therefrom the image information of the total field of view (Middleton Fig. 5 and par. 180 note storing merged data 135 and displaying merged data on display 180, further note Fig. 6 for a similar remote viewing device 300). 

In regard to claim 16 refer to the statements made in the rejection of claim 14 above. Middleton further discloses that the arrangement of optics and image sensor areas for capturing the first and second partial fields of view in the array is symmetric in relation to a location of the optics and image sensor areas for the total field of view (Middleton Fig. 3b note imaging sensors 113b-e and associated optics 114b-e are arranged symmetrically around image sensor 113a and optics 114a). 
In regard to claim 17 refer to the statements made in the rejection of claim 14 above. Middleton further discloses that an image format of the total field of view corresponds to a redundancy-free combination of the imaged first partial field of view and the imaged second partial field of view (Middleton Fig. 3a note total field of view image substantially corresponds to the ‘redundancy free’ extent of the image provided by the combination of the partial fields of view). 
In regard to claim 24 refer to the statements made in the rejection of claim 14 above. Middleton further discloses that the device is configured to acquire image information of the total field of view, which is captured by the third optical channel from the image sensor at a first image resolution the multi-aperture imaging device comprising a display device and being configured to display the image information at the first image resolution at the most (Middleton par. 40 note display 180, further note par. 17-18 note higher pixel density provided by partial images is displayed when “zooming in” not during display of the total field of view image). 
In regard to claim 39 refer to the statements made in the rejection of claim 14 above. Middleton further discloses that the image sensor areas are arranged on the image sensor along a line extension direction, and wherein the image sensor areas exhibit, along an image direction perpendicular to the line extension direction, dimensions which are identical within a tolerance range of 20% (Middleton Fig. 
In regard to claim 44 refer to the statements made in the rejection of claim 14 above. Middleton further discloses that the device is configured as a mobile phone, a smartphone, a tablet or a monitor (Middleton Fig. 1 and par. 24 note device may be a tablet, smart phone, mobile phone or various types of computers) 
Claim 45 and 48 describes a multi-aperture device and method substantially corresponding to the imaging device of claims 14 and 17 above. Refer to the statements made in regard to claims 14 and 17 above for the rejection of claims 45 and 48 which will not be repeated here for brevity. 
Claims 46 and 47 describe methods substantially corresponding to the imaging devices of claims 1 and 14 above. Refer to the statements made in regard to claims 1 and 14 above for the rejection of claims 46 and 47  which will not be repeated here for brevity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-5, 9-10, 20-21 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Ohba (2017/0324899).
In regard to claims 3 and 41 refer to the statements made in the rejection of claims 1 and 14 above. It is noted that Middleton discloses four partial fields of view (Middleton Fig. 3). However, Ohba discloses a device capturing total and partial fields of view in which a group of optical channels captures precisely two partial fields of view (Ohba Fig. 1 and pars. 27-28 note first camera 140 which is a stereo camera and second camera 142 which has a wider field of view than either imager of the stereo camera, further note Fig. 7 showing the relative field of view of each camera).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of implementing the imaging device of Middleton using precisely two partial fields of view as suggested by Ohba in order to gain the expected advantages of reduced cost and complexity from a reduced number of imagers. 
In regard to claims 4 and 42 refer to the statements made in the rejection of claims 1 and 14 above. Middleton discloses a total image with different dimensions than the partial images (Middleton Fig. 3a note total image is larger in the horizontal and vertical direction than the partial images). It is noted that Middleton does not disclose partial images having a same dimension as a total image. However, Ohba discloses wherein the first partial image and a second partial image, which represent the image information of the first and second partial fields of view, comprise, along a first image direction, a same dimension as a total image representing the image information of the total field of view (Ohba par. 56 note partial images and total image may have similar sizes).  
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of modifying the total view image of Middleton to have a same 
In regard to claims 5 and 43 refer to the statements made in the rejection of claim 1 and 14 above. It is noted that Middleton does not disclose details of luminance information. However Ohba discloses that the device is configured to provide the image information of the imaged first and second partial fields of view comprising single-color luminance information (Ohba par. 51 note acquiring the brightness (luminance) of the entire image). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of determining, in Middleton the single-color luminance information as suggested by Ohba in order to adjust image pickup conditions as suggested by Ohba (Ohba par. 51). 
In regard to claims 9, 10, 20 and 21 refer to the statements made in the rejection of claims 1 and 14 above. Middleton does not disclose details of generating a depth map. However, Ohba discloses a calculating unit that is configured to:
 generate a depth map for the image information of the total field of view while using a first disparity between an image of the total field of view and an image of the first partial field of view and a second disparity between the image of the total field of view and an image of the second partial field of view (Ohba par. 48 note determining parallax using a wide field of view image with reduced accuracy); and
where the partial fields of view overlap within an overlap area within the total field of view, the calculating unit being configured to generate a depth map for the image information of the total field of view within the overlap area while using the image information of the first and second partial fields of view (Ohba par. 48 note determining a depth image (depth map) using the left and right imagers of the first camera 140 where the images are within the field of view of the stereo camera). 
. 

Claim [fill in]are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Lei et al (20180061006).
In regard to claims 7 and 18 refer to the statements made in the rejection of claims 1 and 14 above. Middleton further discloses determining the alignment of partial fields of view with a total field of view and providing the partial field of view images in areas where it is aligned, and the total field of view image in areas where the partial fields are not aligned (Middleton pars 40-41). It is noted that Middleton does not disclose of determining . However, Lei discloses combining images based on a comparison of subdivided image information from two images and combining the images based on whether a criterion is met (Lei pars. 39-41 note extracting small image sections and determining a minimum block matching based on brightness error to determine alignment).  
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of determining the alignment and thus use of the partial or total view images of Middleton using a  criterion based on subdivided image portions as taught by Lei in order to account for minor differences in image overlap areas as suggested by Lei (Lei par. 39). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Chuang et al (2012/0169842).
In regard to claim 11 refer to the statements made in the rejection of claim 1 above. It is noted that Middleton does not disclose details of an image stabilizer. However, Chuang discloses Image 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating image stabilization as taught by Chuang in the invention of Middleton in order to gain the advantage of compensating for mechanical drift of the cameras within the camera array as suggested by Chuang (Chuang par. 85).


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in view of Ohara et al (20190017819).
In regard to claim 12 refer to the statements made in the rejection of claim 1 above. It is noted that Middleton does not disclose details of focus adjustment. However Ohara discloses a stereoscopic camera system comprising focusing device comprising at least one actuator for adjusting a focus of the device, said actuator being configured to provide a relative movement between at least one optic of one of the optical channels and the image sensor (Ohara Fig. 1 and pars 29 and 33 note focal length controller 21 for controlling the focal length of an imaging device using an actuator to provide movement between a sensor and optics of the optical channel). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize  the advantage of incorporating a focus adjusting actuator as 

In regard to claim 15 refer to the statements made in the rejection of claim 14 above.  It is noted that Middleton does not disclose a beam deflective device. However, Osborne discloses a multi-aperture camera system using a beam deflective device for jointly deflecting an optical path of the first and second optical channels (Osborne Fig. 1A and pars 39-42 note folded optic multi-sensor assembly including deflecting elements 122 and 124). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a joint beam deflective device as taught by Osborne in the invention of Middleton in order to obtain a low profile imaging device as suggested by Osborne (Osborne par. 5). 

Allowable Subject Matter
Claims 25-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 25, in addition to the limitations of claim 14, requires a beam deflecting device for shared deflecting of the optical path of optical channels, and an optical image stabilizer for image stabilization along first and second image axes by generating a relative movement between the image sensor, the array and the beam deflecting device. 
The closest arts are Middleton, Chuang and Osborne, which disclose a multi-aperture imaging system having partial and total field of view capturing cameras, a shared beam deflection device, and 
Claims 26-38 depend from claim 25 and are allowed for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10165194 B1		USPAT		Baldwin; Leo Benedict
US 20180218224 A1		US-PGPUB	Olmstead; Bryan et al.
US 20180184010 A1		US-PGPUB	Cohen; Noy et al.
US 20180012085 A1		US-PGPUB	Blayvas; Ilya et al.
US 20160205380 A1		US-PGPUB	Inoue; Chiaki et al.
US 20160173869 A1		US-PGPUB	Wang; Ting-Chun et al.
US 20160065934 A1		US-PGPUB	KAZA; Krishna et al.
US 20160044247 A1		US-PGPUB	Shabtay; Gal et al.
US 20150160725 A1		US-PGPUB	LEE; Hee Kyung et al.
US 20140340543 A1		US-PGPUB	Nakada; Yuichi et al.
US 20140114534 A1		US-PGPUB	Zhang; Wende et al.
US 20120293629 A1		US-PGPUB	Min; Seung Gi et al.
US 20120169842 A1		US-PGPUB	Chuang; Daniel B. et al.
US 20080030592 A1		US-PGPUB	Border; John N. et al.
US 20070182812 A1		US-PGPUB	Ritchey; Kurtis J.
US 20050084179 A1		US-PGPUB	Hanna, Keith et al..








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423